         CASE 0:20-cr-00129-NEB-HB Doc. 50 Filed 09/15/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



United States of America,
                                                    Criminal No. 20-cr-129-1 (NEB/HB)
                     Plaintiff,

v.
                                                        ARRAIGNMENT ORDER
Samuel Elliott Frey (1),

                     Defendant.



       A hearing was held before the undersigned United States Magistrate Judge on

September 14, 2020. Defendant was present in court with his attorney, Marcus Almon,

CJA Appointed Counsel. The government was represented by Matthew Ebert, Assistant

United States Attorney.

       Defendant identified himself by name and age; waived the reading of the

Indictment and the Superseding Indictment; and entered a plea of not guilty. Counsel has

already been advised of pretrial and trial dates in a prior order (ECF No. 41) from the

Court. The parties will be advised of all new dates by separate order.



Dated: September 15, 2020                  s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge
